t c memo united_states tax_court thiele l wetzel petitioner v commissioner of internal revenue respondent docket no 20579-03l filed date thiele l wetzel pro_se lorraine d massano for respondent memorandum findings_of_fact and opinion colvin judge respondent sent petitioner a notice_of_determination concerning collection action under sec_6320 the lien determination in which respondent determined that the notice_of_federal_tax_lien regarding petitioner’s income_tax liabilities for was appropriate and would not be withdrawn the issues for decision are whether petitioner may dispute the existence or amount of his tax_liability for we hold that he may not whether respondent’s determination was an abuse_of_discretion we hold that it was not whether petitioner is liable for a penalty under sec_6673 for instituting proceedings primarily for delay and for maintaining frivolous or groundless positions we hold that he is section references are to the internal_revenue_code findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner lived in daytona beach florida when he filed the petition in petitioner was a professional income_tax_return_preparer who did business through an s_corporation called diversified accounting services petitioner was its sole officer and shareholder petitioner filed no federal_income_tax returns for b respondent’s examination of petitioner’s tax years respondent’s revenue_agent notified petitioner that he had not filed federal_income_tax returns for and asked for information to determine his tax_liability for those years to reconstruct petitioner’s income respondent’s revenue_agent sent letters to petitioner’s accounting clients and asked them to provide copies of canceled checks written to petitioner the revenue_agent also sent copies of those letters to petitioner petitioner demanded that the revenue_agent stop contacting his clients petitioner contended that the requests to his clients were an unconstitutional invasion of his privacy the revenue_agent issued summonses to petitioner’s banks petitioner wrote letters to the revenue_agent stating that the summonses were invalid for several reasons including issuance of the summonses violated a the u s constitution b the internal_revenue_manual and c the internal_revenue_service restructuring and reform act of rra and the revenue_agent failed to provide petitioner with a a privacy_act statement b a certificate of service of summons c proof of delegation of authority and d notice stating whether the documents sought by the revenue_agent were for a civil or criminal investigation respondent sent petitioner proposed adjustments to his income_tax for letters notice of amounts due and statements of account those notices and statements showed amounts respondent had concluded petitioner owed for petitioner stamped those letters notices and statements of account refused for fraud f_r c p b and returned them to respondent with an attachment in which he raised numerous frivolous contentions such as he was not a taxpayer he had engaged in no taxable activity and respondent had not prepared proper substitute for returns petitioner asked respondent to show him the statute that made him liable for federal_income_tax c notice_of_deficiency respondent sent and petitioner received a notice_of_deficiency for dated date in it respondent determined based on information that respondent obtained from petitioner’s clients and banks that petitioner had the following amounts of unreported income from diversified accounting services year income dollar_figure big_number big_number big_number big_number big_number respondent determined that petitioner had income_tax deficiencies and liability for additions to tax as follows additions to tax_year deficiencies sec_6651 sec_6654 dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure respondent also determined that petitioner was liable for the addition_to_tax for failure to pay under sec_6651 in amounts that could not be computed at the time of the determination petitioner did not file a petition with this court petitioner stamped the notice_of_deficiency refused for fraud f_r c p b and returned it to respondent with an attachment in which petitioner alleged the notice_of_deficiency was fraudulent he did not receive notice of the examination he is not liable for tax and respondent failed to prepare proper substitutes for returns d notice_of_federal_tax_lien on date respondent filed a notice_of_federal_tax_lien relating to petitioner’s unpaid income_tax liabilities of dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for on date respondent sent petitioner a notice that the notice_of_federal_tax_lien for had been filed petitioner timely requested a hearing under sec_6320 and sec_6330 on date in the hearing request petitioner claimed that he was not a taxpayer as defined in the internal_revenue_code or by any regulation thereunder and he asked what if any federal tax_liability does he have for which federal tax is he liable what action made him liable for federal tax why was he not told that he owed federal tax and who assessed the federal tax petitioner attached a letter to his hearing request in which he alleged he had received no taxable_income and had no taxable activity and thus had no filing requirement respondent had not prepared proper substitute for returns under sec_6020 in that they were not signed by the secretary and were not on a form approved by the office of management and budget omb the lien was fabricated and the assessment was unlawful on date respondent sent petitioner copies of forms certificates of assessment payments and other specified matters for petitioner sent numerous letters to respondent replete with the arguments described above and additional arguments including respondent failed to provide him with form 23c assessment certificate - summary record of assessments imposition of the lien was a denial of due process and respondent’s agents who worked on petitioner’s case should be prosecuted on date respondent sent petitioner a notice_of_determination concerning collection actions under sec_6320 and or in which respondent stated that all applicable laws and administrative procedures had been met and that collection from petitioner of his tax_liability for would proceed respondent determined that petitioner had raised only frivolous issues and warned petitioner that he may be held liable for a penalty of up to dollar_figure for instituting or maintaining an action primarily for delay or for taking frivolous or groundless positions opinion a whether petitioner may dispute the underlying tax_liability petitioner contends that he had no taxable_income or activities in and thus he had no tax_liability for those years a taxpayer may dispute the existence or amount of his or her tax_liability at a sec_6330 hearing if he or she did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability sec_6330 petitioner received the notice_of_deficiency for thus petitioner may not dispute the existence or amount of his tax_liabilities for those years under sec_6320 and sec_6330 id b whether respondent’s determination was an abuse_of_discretion petitioner contends that respondent’s determination was an abuse_of_discretion because he had no taxable_income or activities payment of federal_income_tax is voluntary the assessment was not proper the lien was premature and the conduct of respondent’s employee was fraudulent and subject_to sanctions we disagree because petitioner had petitioner does not contend that the burden_of_proof shifts to respondent under sec_7491 in this case taxable_income payment of federal_income_tax is not voluntary respondent’s settlement officer verified that the requirements of applicable law and administrative procedures had been met the certified transcripts of petitioner’s tax account for show that assessment was proper and the lien was not premature and there is no evidence that the conclusions of the settlement officer are incorrect or that any sanctions against irs personnel are warranted we conclude that respondent’s determination not to withdraw the notice_of_federal_tax_lien was not an abuse_of_discretion c whether petitioner is liable for a penalty under sec_6673 respondent moved at trial to impose a penalty under sec_6673 on grounds that petitioner made only frivolous arguments and instituted these proceedings primarily for delay petitioner responded to respondent’s motion with frivolous arguments the court may impose a penalty of up to dollar_figure if the taxpayer’s position or positions are frivolous or groundless or the proceedings were instituted primarily for delay sec_6673 a taxpayer’s position is frivolous or groundless if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir gilligan v commissioner tcmemo_2004_194 petitioner took frivolous positions at trial including that he was not a taxpayer as defined by the internal_revenue_code income from his tax_return preparation business was not taxable payment of federal_income_tax is voluntary he can only be taxed based on substitutes for returns that qualify under sec_6020 and that are on forms approved by omb and signed by the secretary and no proper assessment was made because respondent did not provide form 23c respondent’s settlement officer warned petitioner that he might be held liable for a penalty under sec_6673 petitioner continued to make frivolous arguments in his petition during pretrial proceedings at trial and in his brief a taxpayer may be liable for a penalty under sec_6673 if the taxpayer knew or should have known that his or her claim or argument was frivolous 820_f2d_1464 9th cir 115_tc_523 corcoran v commissioner tcmemo_2002_18 affd 54_fedappx_254 9th cir petitioner is a professional tax_return_preparer who knew or should have known that his arguments are frivolous we conclude that petitioner instituted and maintained these proceedings primarily for delay we will impose a penalty under sec_6673 in the amount of dollar_figure to reflect the foregoing respondent’s motion to impose a penalty under sec_6673 will be granted and decision will be entered for respondent
